Citation Nr: 0732850	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
operative residuals arteriovenous malformation to include 
seizures.

3.  Entitlement to service connection for headaches as 
secondary to head injury.

4.  Entitlement to service connection for dizziness as 
secondary to head injury.

5.  Entitlement to service connection for back condition as 
secondary to head injury.

6.  Entitlement to service connection for scars of scalp.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.

8.  Entitlement to service connection for substance 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, MY, and LY


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to November 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in 
Philadelphia, Pennsylvania, and Newark, New Jersey.  By a 
June 2002 rating decision, the Philadelphia RO found that new 
and material evidence had not been received to reopen either 
the head injury or the arteriovenous malformation claims, and 
that service connection was not warranted for headaches, 
dizziness, or a back condition.  Thereafter, in the February 
2005 rating decision, the Newark RO denied service connection 
for major depression, substance dependence, and scars of 
scalp.  

The Newark RO currently has jurisdiction over the veteran's 
VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for a seizure 
disorder as due to post-operative residuals of arteriovenous 
malformation by a March 1985 rating decision.  That decision 
was subsequently upheld by a February 1986 Board decision.

3.  A January 1989 rating decision continued the denial of 
service connection for a seizure disorder.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

4.  Service connection was previously denied for a head 
injury by a February 1992 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

5.  The record reflects the veteran sought to reopen his 
claims of service connection for head injury and seizures in 
September 1999.  He was subsequently informed by a June 2000 
letter that he had to submit new and material evidence in 
order to reopen these claims.  When no evidence was received, 
his claims were denied in September 2000, and he did not 
appeal.

6.  Although the evidence received since the last prior 
denial of service connection for seizures and/or a head 
injury was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claims, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating either of these claims.

7.  The veteran's headaches, dizziness, and/or back condition 
are not proximately due to, the result of, or aggravated by a 
service-connected disability.

8.  The record reflects that the veteran's scalp scars were 
first shown after his separation from service, and are 
residuals of surgery he underwent due to his arteriovenous 
malformation.

9.  The medical and other evidence of record indicates that 
the veteran was first shown to have major depression many 
years after his separation from active service.

10.  The veteran's substance dependence is the result of his 
own willful misconduct and is not a result of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
head injury, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
post-operative residuals arteriovenous malformation to 
include seizures, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).

3.  Service connection is not warranted for headaches, 
dizziness, and/or a back condition as secondary to residuals 
of a head injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

4.  Service connection is not warranted for scars of scalp or 
an acquired psychiatric disorder, to include major 
depression.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  Service connection for substance dependency is barred as 
a matter of law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.301(c), 3.301(d), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice for the June 2002 rating decision by 
a letter dated in March 2002.  He was also sent pre-
adjudication notice for the February 2005 rating decision by 
a letter dated in November 2004.  Further, he was sent 
additional notification by letters dated in March and October 
2006.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March and October 2006 letters contained the 
specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
followed by a readjudication of the claims in a February 2007 
supplemental statement of the case.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant. 

In this case, the October 2006 letter noted the prior denials 
of service connection for head injury and post-operative 
residuals arteriovenous malformation with seizure disorder, 
as well as the bases for these denials; that new and material 
evidence was required to reopen these claims; and summarized 
the standard for new and material evidence by language which 
largely tracks that of the relevant regulatory provisions of 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran has been adequately informed of the pertinent 
elements regarding his new and material evidence claim, as 
required by the Court's holding in Kent.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the June 2007 
hearing.  Nothing indicates that the veteran has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  He was accorded VA spine and 
neurologic examinations in April 2002, as well as VA scars 
and psychiatric examinations in December 2004.  Although no 
examination was accorded with respect to the head injury 
claim, under the law, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran or 
the individuals who have submitted lay statements in support 
of his claims have the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

I.  New and Material Evidence

Service connection was originally denied for a seizure 
disorder as due to post-operative residuals of arteriovenous 
malformation by a March 1985 rating decision.  That decision 
was subsequently upheld by a February 1986 Board decision.

A January 1989 confirmed rating decision continued the denial 
of service connection for a seizure disorder.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

Service connection was previously denied for a head injury by 
a February 1992 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal.

The record reflects the veteran sought to reopen his claims 
of service connection for head injury and seizures in 
September 1999.  He was subsequently informed by a June 2000 
letter that he had to submit new and material evidence in 
order to reopen these claims.  When no evidence was received, 
his claim was denied in September 2000, and he did not 
appeal.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

For claims filed on or after August 29, 2001, as in the 
instant case, 38 C.F.R. § 3.156(a) provide that a claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen either the 
veteran's claim of service connection for a head injury or 
post-operative residuals arteriovenous malformation to 
include seizures.

Service connection was previously denied for the veteran's 
arteriovenous malformation residuals because the competent 
medical evidence indicated that it was a congenital condition 
not subject to service connection.  See 38 C.F.R. § 3.303(c) 
(Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.).  His claim of service connection for a head 
injury was denied on the basis that the service medical 
records did not support a finding of an in-service head 
injury.

The evidence on file at the time of the last prior denial 
includes the veteran's statements, his service medical 
records, and various post-service medical records.

In pertinent part, the veteran's service medical records 
contained no entries indicating that he sustained a head 
injury while on active duty.  Further, his head was 
clinically evaluated as normal on service examinations in 
April 1978 and June 1980.  In November 1983, he declined to 
undergo a separation examination.

The veteran's service medical records also reflect that he 
was treated in March 1980 for complaints of headaches, 
vomiting, and dizziness.  However, no chronic disability was 
diagnosed at that time.  Further, his neurologic condition 
was subsequently evaluated as normal on the June 1980 service 
examination.

A February to March 1984 report of VA hospitalization 
reflects that the veteran was hospitalized for a recent onset 
of focal seizures.  A CT scan revealed a contrast enhancing 
lesion in the left posterior frontal area, while angiogram 
revealed an anterior-venous malformation in the same area.  
He underwent surgery (craniotomy) as a result of these 
findings.  

A September 1984 VA medical examination diagnosed, in 
pertinent part, post-operative residuals of anterior-venous 
malformation left frontal lobe with seizure disorder.

Subsequent VA hospitalization reports dated in March 1989, 
September 1991, and January 1995 continued to show findings 
of a seizure disorder.

The evidence added to the record since the last prior denial 
includes additional statements and hearing testimony from the 
veteran, as well as additional post-service medical records 
which cover a period through 2004.  

In his statements and hearing testimony, the veteran 
maintains that he sustained a head injury on active duty 
while stationed in Germany, and that he received medical 
treatment at that time.  Further, he contended that his 
seizures began during active service, and that he did not 
experience seizures prior to that time.  He also submitted 
lay statements in support of these contentions from his 
siblings, as well as the fact that his health had 
deteriorated during his active service.

The additional evidence also includes an April 2002 VA 
neurologic examination, at which the veteran reported that he 
fell and injured his head in 1982 while in Germany on active 
service, and that he developed headaches and seizures 
following this injury.  Diagnoses included post-traumatic 
headache disorder, mostly tension type; and localized sensory 
neuropathy on the left side of the head and face (post-
traumatic).

Despite the foregoing, the Board observes that there is still 
no evidence contemporaneous with service that confirms the 
veteran actually sustained a head injury while on active 
duty, which was the basis for the original denial.  Rather, 
the additional evidence continues to show that the veteran 
first contended he had a head injury several years after his 
separation from active duty.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Such 
evidence was of record at the time of the original denial.  
Thus, this evidence is cumulative and redundant, and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

With respect to the findings of the April 2002 VA neurologic 
examination, the Board notes that the record does not reflect 
the examiner actually reviewed the veteran's claims folder.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  Moreover, the 
Board has already observed that the service medical records 
do not support that the veteran was treated for a head injury 
while on active duty, nor is contemporaneous evidence 
otherwise on file which supports such a finding.  Therefore, 
this opinion is not entitled to probative value in the 
instant case.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  Consequently, the 
findings of the April 2002 VA neurologic examination do not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

The Board further observes that the evidence received as part 
of the application to reopen does not include any competent 
medical evidence which refutes the finding that the veteran's 
arteriovenous malformation was a congenital condition not 
subject to service connection.  In short, no evidence has 
been received which goes to the basis for the original 
denial.  Without such evidence, the Board must find that the 
additional evidence is cumulative and redundant, and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

There being no other relevant evidence on file regarding the 
veteran's application to reopen, the Board must conclude that 
even though the evidence received since the last prior denial 
of service connection for seizures and/or a head injury was 
not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate 
the claims, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating either 
of these claims.  Accordingly, new and material evidence has 
not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch 
as new and material evidence has not been received, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Consequently, the benefits sought on 
appeal must be denied.

II.  Secondary Service Connection

The veteran contends that he has headaches, dizziness, and a 
back condition secondary to his purported in-service head 
injury.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required, previous to 
this change in the regulation, to consider whether service 
connection was warranted pursuant to the holding in Allen, 
supra, the veteran is not prejudiced by the Board decision to 
proceed with the adjudication of this case.  See Bernard, 
supra.

In the instant case, the Board has determined, for the 
reasons stated above, that new and material evidence has not 
been received to reopen the veteran's claim of service 
connection for a head injury.  Thus, service connection is 
not in effect for a head injury.  Consequently, these claims 
must be denied because the law, including 38 C.F.R. § 3.310, 
does not permit a grant of service connection for 
disabilities that are secondary to nonservice-connected 
disability.

III.  Scalp Scars

The Board notes that, similar to the secondary service 
connection claims discussed above, there is medical evidence, 
including a December 2004 VA scars examination, which 
reflects that the veteran's scalp scars are the result of the 
surgery he underwent for his arteriovenous malformation.  
There is no indication that he had such scars prior to this 
surgery to include in the service medical records.  For 
example, no identifying body marks, scars, and/or tattoos 
were identified on the April 1978 or the June 1980 service 
examinations.  Inasmuch as the Board has also determined that 
new and material evidence has not been received to reopen the 
arteriovenous malformation claim, service connection cannot 
be established for the residual scarring thereof as it is the 
result of a nonservice-connected disability.

The Board further notes that medical records dated in October 
1985 indicate that the veteran sustained scalp lacerations.  
Although these records do not specifically identify the date 
of these laceration, to the extent these records indicate the 
lacerations were received post-service, service connection is 
not warranted for disabilities due to injuries that occurred 
after active service.  Further, the Board reiterates its 
finding that there was no evidence of an in-service head 
injury, nor evidence of scalp scars in the service medical 
records.

IV.  Major Depression

The veteran has contended, to include at his June 2007 
hearing, that he was diagnosed with major depression while on 
active duty.  However, the Board has already determined that 
the veteran's contentions do not constitute competent medical 
evidence.  Moreover, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

The Board further notes that the veteran's service medical 
records do not reflect he was diagnosed with major depression 
while on active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on his April 1978 and June 
1980 service examinations.  He also indicated on concurrent 
Reports of Medical History that he had not experienced 
depression or excessive worry.  In addition, no psychiatric 
impairment was noted on the September 1984 VA medical 
examination.

The first competent medical evidence of an acquired 
psychiatric disorder appears to be that of a February 1992 VA 
hospitalization report which diagnosed schizophrenia.  In 
short, the first competent medical evidence of the claimed 
disability was made more than 8 years after the veteran's 
separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further finds that no competent medical opinion is 
of record which relates the veteran's current psychiatric 
disorder to active service, to include the December 20004 VA 
psychiatric examination which diagnosed major depression.  .  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed major depression 
to the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey, supra; Bloom, supra; Black, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for major depression.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


V.  Substance Dependence

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2007); 
see also VAOPGPREC 2-97.

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2007).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit indicated that veterans 
could recover only if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.

In this case, the Board observes that the record reflects the 
veteran has been hospitalized on multiple occasions for 
polysubstance dependence, including alcohol and cocaine.  
Further, the December 2004 VA psychiatric examiner opined 
that the veteran's substance dependence was related to his 
depression.  However, for the reasons detailed above, the 
Board has determined that service connection is not warranted 
for major depression.  Moreover, the veteran's only service-
connected disability is for a polyp, right side of soft 
palate.  No competent medical opinion is of record which 
indicates his substance dependence is secondary to that 
disability.

The Board acknowledges that counseling reports dated in 
February and July 1980 indicate the veteran received 
treatment during service for substance dependence, including 
alcoholism.  Nevertheless, even assuming arguendo that the 
veteran's substance dependence began in service, the above-
cited legislation enacted by Congress expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990, and 
requires that disability resulting from drug or alcohol abuse 
be regarded as the products of willful misconduct.  As to 
direct service connection, therefore, the present claim must 
be denied as there is no entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. at 429 (1991).  Moreover, as 
service connection has not been established for any 
psychiatric disorder, the claim for service connection for 
substance dependence as secondary to such a psychiatric 
disorder must fail as a matter of law.  Id.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a head 
injury, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for post-
operative residuals arteriovenous malformation to include 
seizures, the benefit sought on appeal is denied.  

Entitlement to service connection for headaches as secondary 
to head injury is denied.

Entitlement to service connection for dizziness as secondary 
to head injury is denied.

Entitlement to service connection for back condition as 
secondary to head injury is denied.

Entitlement to service connection for scars of scalp is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, is denied.

Entitlement to service connection for substance dependence is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


